DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 have been presented for examination.

Information Disclosure Statement
	Acknowledgement is made to the information disclosure statements (IDS) submitted on 4/19/2020 & 4/20/2020. The information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, line 12 under section b) recites a means for collecting DC power for an incident reader signal.  It is unclear how the antenna is receiving DC power 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 3 of U.S. Patent No. 10,719,748 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same subject matter and recite essentially the same claim limitations; see chart below with differences underlined.  Note that the US 10,719,748 B2 claims have been corrected in a response to US Application No. 16/276,238 on 3/6/2020 and the updated version is referenced below, which may differ from the originally published patent.
Instant Application
US 10,719,748 B2
10. An RFID device for use on eyeglass frames, wherein the eyeglass frame includes a pair of eye wires or rims surrounding and holding a pair of lenses in place in a front frame, a pair of end pieces that connect the pair of eye wires or rims, respectively, via a pair of hinges, respectively, to a pair of temples, 
a) an integrated circuit for storing and processing information that modulates and demodulates radio-frequency (RF) signals; 
b) means for collecting the DC power from an incident reader signal; and 
c) an antenna for receiving and transmitting the signal so as to form a transmission; 
wherein information from said RFID tag is stored in a non-volatile memory; and wherein barcodes are eliminated because a person using a barcode reader has the burden of scanning every item one-by-one, and assuring that the tag is within the line of sight of the reader.
tag for use on eyeglass frames, wherein the eyeglass frame includes a pair of eye wires or rims surrounding and holding a pair of lenses in place in a front frame, a pair of end pieces that connect the pair of eye wires or rims, respectively, via a pair of hinges, respectively, to a pair of temples, 
a) an integrated circuit for storing and processing information that modulates and demodulates radio-frequency (RF) signals; 
b) means for collecting the AC power signal from an incident reader; and 
c) an antenna for receiving and transmitting the signal so as to form a transmission; 
wherein information from said RFID tag is stored in a non-volatile memory; wherein either fixed or programmable logic processes transmission and sensor data, respectively; wherein in order to have read/write ability, said RFID tag uses a class 2 gen IC to embed the RFID tag into a screw shape; and wherein essentially, said antenna is embedded or placed inside said screw and is a coil design approach.



12. The device of claim 10, wherein said device is applicable on various frequencies and not limited to 915 MHz including HF and UHF frequencies.
3. The RFID tag of claim 17, wherein said coil antenna utilizes near field magnetic induction coupling at 915 MHz.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher et al. (US 2015/0262230 A1), hereinafter Cypher, in view of Vishwanath (US 2012/0298758 A1).
	Regarding claim 1, Cypher discloses an RFID device, comprising: 
a) an RFID tag of an eyeglass frame configured to track and identify the eyeglass frame; b) an antenna of the eyeglass frame configured to receive a transmitted signal to collect and power said RFID tag; and c) a programmable logic of the eyeglass frame configured to process and store transmission and sensor data; wherein barcodes are disclosing RFID tags affixed to or embedded in the items, including the disclosure of sunglasses].
With respect to claim 1, the teachings of Cypher have been discussed above.
	Cypher is silent with respect to explicitly disclosing the RFID tag inside a custom screw, as recited in claim 1.
	Vishwanath, also directed to RFID tags that are embedded within objects to be tracked (Abstract), teaches, regarding claim 1, that the RFID tag is placed inside a screw [0007, 0056, 0057, & Fig. 5]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further employ the embedded screw features of Vishwanath within the system of Cypher for at least the benefit of providing for improved tracking and monitoring of assembled objects as well as providing for intelligent features to be associated with the object containing the embedded screw [0056 & 0057].

	Regarding claim 2, Cypher, as modified above, discloses the device of claim 1, wherein when said device is activated through a source signal usually a few millimeters to meters away responds with signal data, including serial number of the eyeglass frame [0029, 0040, 0043, 0071, & 0091].
	Regarding claim 3, Cypher, as modified above, discloses the device of claim 2, wherein said device further extends the ability to receive multiple signals from multiple said devices within 
	Regarding claim 4, Cypher, as modified above, discloses the device of claim 2, further comprising software that focuses on prevention of theft by taking inventory within an optical retail outlet; and wherein said RFID device uses a cloud-based-system to inform select eyeglass manufacturers and distributers of a sale to improve restocking [0037, 0041, 0091, 0096, & 0110].
	Regarding claim 5, Vishwanath, as modified above, discloses the RFID tag of claim 2, wherein components of said RFID device are placed inside the custom screw [0007, 0056, 0057, & Fig. 5].

4.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher and Vishwanath, as applied to claims 1-5 above, and further in view of Fabian et al. (US 2006/0187044 A1), hereinafter Fabian.
With respect to claims 6-9, the teachings of the combination of Cypher and Vishwanath have been discussed above.
	This combination is silent with respect to explicitly reciting details regarding the operating parameters of the RFID tags, specifically details regarding the resonance of components, configurations of the relationships between inductive reactance and capacitance, and bandwidth values, as recited in claims 6-9. 
Fabian teaches, regarding claims 6-9, details regarding the resonance of components, configurations of the relationships between inductive reactance and capacitance, and bandwidth values [0061, 0151, & 0515].
As the use of RFID tags and circuits are known in the art, including the manipulation of various RFID components in order to customize operating parameters to fit an intended purpose, including but not limited to, operating frequency, antenna types, reading and/or writing range, and overall size, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further employ the RFID circuit features of Fabian within the combination of Cypher and Vishwanath for at least the benefit of providing for a compact and robust RFID package that is not as susceptible to shielding [0039, 0040, & 0049].
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876